DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the claimed amendment filed on December 17, 2021, in which claims 2, 6-10, 13, and 15-19 were cancelled and claims 1, 3-5, 11-12, 14 and 20-23 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on December 17, 2021 with respect to claims 1, 3-5, 11-12, 14 and 20-23 have been fully considered and are persuasive.  The 35 USC 101 set forth in the last office action, mailed on September 28, 2021 has been withdrawn.

The claimed amendment, filed on December 17, 2021, contains additional elements that are integrated into a practical application that render the independent claims 1, 11, 20 and 21 eligible under 35 USC 101. The dependent claims 3-5, 12, 14 and 22-23 are also eligible for incorporating the eligible subject matter of their respective base claims by dependency.

Information Disclosure Statement
The information disclosure statement filed on December 17, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.
Allowable Subject Matter
Claims 1, 3-5, 11-12, 14 and 20-23 are allowed in light of the Applicant’s arguments (pages 1-2), the claimed amendment and the information (IDS) filed on December 17, 2021 and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in accessing multiple queries to a time series database received over a time period, where time series data is ingested into the time series database according to a time series database schema, and comprises multiple dimensions. Multiple queries of the time period are analyzed to determine a relative frequency of multiple dimensions within multiple queries over the time period. The determination is made to determine whether to adapt the time series database schema based in portion on the relative frequency of multiple dimensions within multiple queries over the time period. The time series database schema is adapted based on the relative frequency of multiple dimensions within multiple queries over the time period. None of the prior art of record, singular and any order combination provides an adaptation of time series database schema for time series data stored in a time series database, wherein a certain characteristics of the time series data is identified and exploited to improve performance by adapting the time series database schema when appropriate. In particular, none of the prior art of record, singular and any order combination, discloses the claimed features of the independent claims 1, 11, 20 and 21 of analyzing the plurality of queries of the time period to determine a relative frequency of the plurality of dimensions within the plurality of queries over the time period; determining whether to adapt the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries over the time period; adapting the time series database schema based at least in part on the relative frequency of the plurality of dimensions within the plurality of queries 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.






/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        December 31, 2021